  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 1 of 8 PageID# 364
                                                                                          FILED

                       IN THE UNITED STATES DISTRICT COURT                             JUL - 7 2020
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division                          ULtHK, U.S. DISTRICT COURT
                                                                                         NORFOLK. VA

ANTHONY EDWARD ZELLNER,

                       Petitioner,
V.                                                          CRIMINAL NO.2:99-cr-164


UNITED STATES OF AMERICA,

                       Respondent.


                          MEMORANDUM OPINION AND ORDER


       Before the Court is Anthony Edward Zellner's ("Petitioner") Motion for Compassionate

Release. ECF No. 77.


                       I. FACTUAL AND PROCEDURAL HISTORY

       On June 19, 1997, Petitioner and two co-conspirators stole a minivan from two individuals

who were attempting to buy crack cocaine from them. Later that day, Petitioner and the two co-

conspirators used the minivan as a getaway vehicle after burglarizing the house of a drug dealer.

The target escaped during the armed burglary, but Petitioner and his co-conspirators kidnapped his

girlfriend and made off with two kilograms of cocaine, a substantial sum of cash, and a car. After

the burglary, Petitioner was dropped off at his home in Norfolk and his co-conspirators drove away

in the minivan with the kidnapped woman inside. Three days later, she was found dead in the back

of the abandoned minivan. On October 19, 1999, Petitioner pleaded guilty to Count 1 of the

Criminal Information charging him with Conspiracy to Possess with the Intent to Distribute

Cocaine, in violation of 21 U.S.C. §§ 846, 841(a). ECF No. 3. On February 3, 2000, Petitioner was

sentenced to a term of 384 months imprisonment. ECF No. 8.
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 2 of 8 PageID# 365



       Petitioner filed his pro se letter motion on April 13, 2020 and requested the appointment

of counsel on April 29, 2020. ECF Nos. 76, 78. Petitioner also supplemented his pro se filing on

April 29, 2020. ECF No. 77. The Court ordered the appropriate responses on May 1, 2020 and

supplemented its order on May 8, 2020. ECF Nos. 79,85. Petitioner, through counsel, responded

to the Court's orders on May 18,2020. ECF No. 87. The Government responded in opposition on

June 3,2020. ECF No. 89. Petitioner replied to the Government's response on May 8, 2020. ECF

No. 90. This matter is ripe for disposition.

                                    II. LEGAL STANDARD


A. The Exhaustion Requirement

       A district court may modify a petitioner's sentence "after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau ofPrisons("BOP")to bring a motion on

the defendant's behalf or the lapse of30 days from the receipt of such a request by the warden of

the defendant's facility, whichever is earlier." 18 U.S.C.§ 3582(c)(1)(A). Accordingly,a petitioner

seeking compassionate release is generally required to exhaust his or her administrative remedies

prior to bringing a motion before the district court. Id.\ see also Coleman v. United States, 2020

WL 3039123, at *3-'''4 (E.D. Va. June 4, 2020)(discussing the reasons "judicial waiver of the

exhaustion requirement is permissible in light ofthe extraordinary threat certain inmates face from

COVID-19").

B. The Compassionate Release Standard

       As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 3 of 8 PageID# 366




Commission ("Sentencing Commission") in U.S.S.G. §1B1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

modified due to the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those justifications.

U.S.S.G.§1B1.13, n. 1 (A)-(C).The Sentencing Commission also provided a "catch-all provision"

that allowed for a sentence modification upon a showing of"extraordinary and compelling reason

other than, or in combination with, the reasons described in subdivisions(A)through (C)." Id. at

n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was severely restricted

because it required approval from the Bureau of Prisons before an individual could petition the

district court for relief. Id.

        However, U.S.S.G. §IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the

Bureau of Prisons. As such, U.S.S.G. §1B1.13 is merely advisory and does not bind the Court's

application of§ 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May

26,2020);see also United States v. Lisi, 2020 WL 881994,at *3(S.D.N.Y. Feb. 24,2020)("[T]he

Court may independently evaluate whether[petitioner] has raised an extraordinary and compelling

reason for compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful

guidance to courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

("[T]he Commission's existing policy statement provides helpful guidance on the factors that

support compassionate release, although it is not ultimately conclusive"). A petitioner's

rehabilitation standing alone does not provide sufficient grounds to warrant a sentence

modification. 28 U.S.C. § 994(t). In sum, the Court may consider a combination of factors,
          Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 4 of 8 PageID# 367
    i
I




        including but not limited to those listed in U.S.S.G. §IB1.13, in evaluating a petitioner's request

        for a sentence modification under 18 U.S.C. § 3582(c)(l)(A)(i).

                                               III. DISCUSSION


        A.The Exhaustion Issue


               This Court has previously held that the exhaustion requirement within § 3582(c)(1)(A)may

        be waived in the midst ofthe COVID-19 pandemic.See supra Part II.A; Coleman v. United States,

        2020 WL 3039123, at *3-*4(E.D. Va. June 4, 2020). In addition, the Court finds that Petitioner

        filed his administrative request for compassionate release with the Bureau ofPrisons on December

        4,2019 and was denied on January 9, 2020. ECF No. 76 at 26. Therefore, Petitioner has satisfied

        the exhaustion requirement within § 3582(c)(1)(A) because Petitioner's administrative request was

        denied by the Bureau of Prisons.

        B. Resolution of the Defendant's Request for Compassionate Release

               1. Consideration ofthe Factors Listed in 18 U.S.C. §3553(a)

               In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes that

        Petitioner's offense conduct is much more serious than the title of his offense of conviction.

        Although Petitioner was convicted of Conspiracy to Possess with the Intent to Distribute Cocaine,

        the driver of his Total Offense Level of45 was a cross reference for First Degree Murder. U.S.S.G.

        §2A1.1 (listing a base offense level of43 for First Degree Murder); ECF No. 86 at 19(adding two

        points for restraint ofthe victim pursuant to U.S.S.G. §3A1.3, creating a total offense level of45).

        The facts of Petitioner's case clearly indicate that his offense conduct was Felony Murder. Id. at ^

        10 ("[Petitioner] stated that he was sorry that someone was killed as a result of the robbery and

        that he would not have participated in the robbery had he known that someone would be killed or

        injured"). In combination with Petitioner's Criminal History Category of V, Petitioner's
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 5 of 8 PageID# 368



mandatory guidelines range was 360 months to life at the time of sentencing. Accordingly, the

Sentencing Guidelines did not have a "racially disparate impact" as applied to Petitioner, though

he was nominally convicted ofa drug offense and the Sentencing Guidelines range was mandatory

at the time his sentence was imposed. See Jones v. United Slates, 431 F. Supp. 3d 740, 747, 749

(E.D. Va. Jan 6, 2020)(discussing the draconian impact of mandatory guidelines sentences for

drug offenses, especially on crack cocaine defendants who also faced mandatory consecutive time

for violations of 18 U.S.C.§ 924);see also United States v. Booker,543 U.S.220(2005)(rendering

the Sentencing Guidelines advisory, rather than mandatory).

       Despite the fact that the Sentencing Guidelines are now advisory, U.S.S.G. §2A1.1 would

still apply ifPetitioner were sentenced today. Downward departures for Felony Murder below the

minimum guideline sentence provided for Second Degree Murder are generally inappropriate.

U.S.S.G. §2A1.1,n. 2(B); U.S.S.G. §2A1.2(a)(listing a base offense level of38 for Second Degree

Murder). Even if Petitioner's base offense level was 38 consistent with U.S.S.G. §2A 1.2(a), his

total offense level would be 40. In combination with the applicable enhancements and Petitioner's

Criminal History Category of V, the advisory guidelines range would remain 360 months to life.

Accordingly, any downward departure would still be limited to the same guidelines range that was

applicable to Petitioner's original sentence. Further, Petitioner's offense conduct was extremely

dangerous, as he participated in an armed home invasion and kidnapping, even if he was not the

triggerman in the murder. See U.S.S.G. §2A1.I, n. 2(B)("[t]he extent of the departure should be

based upon the defendant's state of mind,the degree of risk inherent in the conduct, and the nature

ofthe underlying offense conduct"). Based on the foregoing. Petitioner's offense conduct strongly

implicates the need for a sentence "to reflect the seriousness of the offense...and to provide just
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 6 of 8 PageID# 369




punishment" as well as to deter participation in criminal conduct that may culminate in felony

murder. 18 U.S.C. § 3553(a)(2)(AHB).

       In its evaluation of the § 3553(a)factors, the Court also considers that Petitioner is now 50

years old. EOF No. 86 at 2. He has a history of minor incident reports at the BOP, though he

disputes factual context of many of the reports. EOF No. 87-7. Petitioner has also participated in

rehabilitative programming and developed a work history while incarcerated. ECF Nos. 87-2, 87-

3,87-7. He was married in 2016 and has four surviving children from previous relationships. ECF

No.86 at H 30;ECF No.87-7. After full consideration ofthe § 3553(a)factors,the Court concludes

that the purposes of Petitioner's sentence remain unfulfilled.

       2. Evaluation of"Extraordinary and Compelling Reason"

       In evaluating whether an "extraordinary and compelling reason" for a sentence reduction

has been established, the Court considers the severity of the ongoing COVID-19 outbreak in

federal prisons. See e.g. Wilson v. Williams,2020 WL 2542131,at *1-2(N.D.Ohio May 19,2020)

(documenting the BOP's ineffective efforts to curtail the spread of the virus within FCI Elkton).

Specific to each petitioner, the Court examines the Centers for Disease Control's list ofrisk factors

for severe COVID-19 complications when assessing compassionate release motions during the

pandemic. United States v. Lewellen, 2020 WL 2615762, at "'4(N.D. 111. May 22, 2020).

       Here,Petitioner offers his hypertension, high cholesterol, and kidney disease as underlying

conditions that may exacerbate a potential COVID-19 infection. ECF No. 87 at 4. He also argues

that he has chronic cholecystitis, helicobacter pylori gastritis, diabetes, and a BMI over 50. Id.

Finally, Petitioner contends that his release is necessary for him to tend to his wife, who lives in

New York City. Id. at 6-7.
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 7 of 8 PageID# 370




       The Court is unable to conclude that Petitioner is particularly vulnerable to COVID-19

based on his medical records, which do not provide enough information about his medical issues

to show a heightened risk of severe illness or death. See United States v. Dickson, 2020 WL

1904058, at *3(N.D. Ohio Apr. 17, 2020)("[petitioner] offers no proof, such as medical records

that would substantiate [underlying health issues]"); United States v. Clark,2019 WL 1052020, at

*3 (W.D.N.C. Mar. 5, 2019)(denying motion for compassionate release because the petitioner

failed to supply medical records to substantiate medical claims). There is no support for the

contention that Petitioner is currently impacted by chronic gallbladder and gastrointestinal issues,

diabetes, or obesity, as Petitioner had gallbladder removal surgery in 2017 and there is no

documentation of Petitioner's diabetes or weight in the medical record submitted to the Court.

ECF No. 87-1. Petitioner is also not on dialysis, making it uncertain whether he is particularly

vulnerable to a potential COVID-19 infection based on the condition of his kidneys. See Groups

at Higher Riskfor Severe Illness: Chronic Kidney Disease Being Treated with Dialysis, Ctrs. FOR

Disease Control (June           2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html#chronic-kidney-disease. The Court's task is further

complicated by the fact that Petitioner's medical records are nearly three years old and relate to

Petitioner's resolved gallbladder condition rather than the extent ofPetitioner's presently relevant

chronic health issues.


       The Court is also unpersuaded that Petitioner's release is necessary to care for his wife.

The evidence on the record fails to establish that Petitioner is the only available caregiver for his

wife, notwithstanding the evidence of her sickness. See U.S.S.G. § 1B1.13, n. l(C)(ii)(advising

the Court that compassionate release may be justified "when the defendant would be the only

available caregiver for the spouse").
  Case 2:99-cr-00164-RAJ Document 91 Filed 07/07/20 Page 8 of 8 PageID# 371




       Based on the foregoing reasoning, the Court is unable to find an extraordinary and

compelling reason for relief after considering the unfulfilled purposes of Petitioner's original

sentence.


                                      IV. CONCLUSION


       For the foregoing reasons, Petitioner's Motion is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.


IT IS SO ORDERED.


Norfolk, Virginia                                         Raymond A^Jackson
July ^ ,2020                                              United States District Judge
